Exhibit YM BIOSCIENCES RESPONDS TO BBM ANNOUNCEMENT MISSISSAUGA, Canada - November 13, 2008 - YM BioSciences Inc. (NYSE Alternext US:YMI, TSX:YM, AIM:YMBA), an oncology company that identifies, develops and commercializes differentiated products for patients worldwide, today announced that an unsolicited proposal has reportedly been made to acquire the Company at a price of approximately US$0.50 per share or approximately US$29 million. “We do not believe that an offer at this price would appropriately value the Company’s assets,” said David Allan, Chairman and CEO of YM BioSciences. “However, as a matter of its fiduciary responsibility to shareholders, the Board will review and consider any formal offers it receives.” In addition to net cash of more than CDN $52 million at September 30, 2008, YM BioSciences owns outright the rights to AeroLEF, a unique approach to the delivery of fentanyl for the treatment of patients with acute pain which is being prepared for late stage trials.The Company is also the licensee for the highly differentiated EGFR-targeting drug, nimotuzumab, for most of the major market territories including Japan, Europe and North America.
